DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 10/21/22. Claims 1, 5, 13, 15 and 23 have been amended, new claims 31-32 have been added and claims 6-8, 22 and 24-30 have been canceled. Accordingly, claims 1-5, 9-13, 15-21, 23 and 31-32 are pending. Claims 1-5, 9-12, 23 and 31 are under examination on the merits. Claims 13, 15-21 and 32 are withdrawn.  
NOTE: New claim 32 is directed to non-elected species and is withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is rejected as being indefinite because it recites that …”and (b) at least two surfactants, wherein the at least two surfactants comprise (I) Plasdone S-630 and dioctyl sodium sulfosuccinate (DOSS); or (II) polysorbate 80 and Carbowax® polyethylene glycol 3350 polysorbate 80 and Carbowax® polyethylene glycol 3350”. It is not clear what the second surfactant combination is meant to be. It appears that the second combination has been repeated twice. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al (WO 2016115520 or US 20170368080) in view of Baumstuemmler et al (8,852,644).

Gan et al teach methods of reducing the level of acetylated Tau in a neuron or a glial cell in an individual, the methods involving administering to the individual a prodrug that is converted in the individual to salicylate (See abstract). The prodrug is preferably salsalate (See [0084], [0105]-[0107] and claim 4).
Pharmaceutical compositions can be designed for administration to subjects or patients in need thereof via a number of different routes of administration including oral, buccal, rectal, parenteral, intraperitoneal, etc, (See [0078] and [0132]-[0133]).  
The prodrug is in a nanoparticle form (See [0122]-[0124]). Unit dosage forms for oral or rectal administration include syrups, elixirs, and suspensions (See [0146] and [0150]). The said formulation may be dissolved, suspended or emulsified the active agent in an aqueous solvent.  Suitable solvents for an active agent include aqueous solvents (See [0143], [0149] and [0155]).
Gan et al disclose that examples of carriers useful in solid dispersions include, water-soluble polymers such as polyethylene glycol (See [0171]).
In some cases, the prodrug is conjugated to, or adsorbed onto, a polysorbate 80-coated nanoparticle. Other suitable nanoparticles include solid lipid nanoparticles (SLN). Solid lipid nanoparticles can optionally include other components, including surfactants, such as polysorbate 80 (Tween 80) (See [0122]-[0123]).
In suppositories, suitable carriers include carbowaxes and polyethylene glycols (See [0145]).  
Gan et al further disclose that for oral preparations, an active agent can be used alone or in combination with appropriate additives such as lactose, mannitol, corn starch, etc, (See [0142]).
Gan et al lack a specific disclosure on the polyethylene glycol being carbowax polyethylene glycol 3350. This would have been obvious over Baumstuemmler et al. 

Baumstuemmler et al teach a method for producing microparticles or nanoparticles of water-soluble and water-insoluble substances by controlled precipitation, co-precipitation and self-organization processes (See abstract).
It is stated that the said method is being used to enhance the bioavailability of active ingredients or to deliver one or more active ingredients to a targeted site of action. Another method of enhancing bioavailability is via drug targeting or drug delivery, whereby particles are distributed in the target tissue according to their size or are engineered such as to have suitable surface modifications enabling them to reach the targeted site of absorption or action (See col. 1, lines 42-58).  
Baumstuemmler et al disclose producing particles of water-soluble and water-insoluble substances in a microjet reactor and simultaneously stabilizing these either with one or more auxiliary agents or surface modifiers, the resulting particles having particle sizes of up to 2,000 nm, preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm, with polydispersion indices generally below 1.0 and preferably below 0.4 (See col. 7, lines 20-27).
The process results in co-precipitate one or more active target substances with one or more auxiliary agents (See Col. 7, lines 38-40). The said active target substances include biologically useful substances, imaging substances, pharmaceutically useful substances, etc. suitable active target material/ medicinal targets include anti-inflammatory substances, antibiotics, corticosteroids, etc. It is also disclosed that the solvent may be an aqueous suspension (See col. 7, lines 48-67). 
The said active ingredients may be processed to enable their use in numerous different pharmaceutical compositions including for oral administration or parenteral administration as suspensions, etc, (See col. 8, lines 25-31). 
Baumstuemmler et al state that suitable auxiliary agents include adjuvants, diluents, suspending agents and surfactants including polyethylene glycol (e.g. Carbowax 3350®) and polyoxyethylene sorbitol fatty acid esters (e.g. Tweens®) (See col. 8, lines 32-67). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gan et al and Baumstuemmler et al to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because Gan et al teach methods of reducing the level of acetylated Tau in an individual, comprising administering to the individual a prodrug, preferably salsalate. The formulations are in a nanoparticle dispersion form and comprise surfactants including polysorbate 80 and a polyethylene glycol.  Baumstuemmler et al teach a method of producing nanoparticles and compositions comprising them for drug delivery and improved bioavailability, comprising one or more active agents including anti-inflammatory substances and surfactants including Carbowax 3350® and Tweens®.  Thus, one of ordinary skill in the art having possession of both references would have been motivated to have selected Baumstuemmler et al’s polyethylene glycol 3350 for the surfactant of Gan et al to prepare a suitable drug delivery for subjects in need thereof with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
         Also see MPEP 2112 (II): "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."

Claims 1-5, 9-12, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US 20110064813) in view of Straub et al (8,821,938).

Vaughn teach a compound and administration of the compound to mammals containing salsalate in a nanofied form to reduce inflammation. This compound and administration may be combined with caffeine, omega 3 fatty acids, sodium bicarbonate, and/or simvastatin to further benefit that administration (See abstract).
Vaughn discloses and claims a pharmaceutical composition comprising: a delivery agent, salsalate particles, wherein the salsalate particles have a median particle size of about 1 nanometer to about 300 nanometers and wherein the composition further comprises caffeine, an omega-3 fatty acid or simvastatin (See claims 1-6).
It is disclosed that delivering these products via nanotechnology provide more affordable treatments for chronic disorders while using nanotechnology reduces the number of side effects when these products are administered in a tablet, capsule or injectable form (See [0012] and [0017]). 
In one embodiment, Vaughn discloses the formulation as a dispersion of the nano-particles, i.e. a nano-dispersion (See [0014] and [0025]). 
Vaughn lack a disclosure on the inclusion of surfactants in the said formulations. This would have been obvious in view of the teachings of Straub et al. 

Straub et al teach drugs, especially low aqueous solubility drugs, in a porous matrix form, preferably microparticles (See abstract). 
It is further object of the present invention to provide compositions for administration as a bolus injection instead of by infusion. (See Col. 2, Lines 24-26).
Straub et al disclose that the porous drug matrix is at least 1 to 95%, preferably between about 10 and 60%, drug by weight. The matrices also may contain hydrophilic or hydrophobic excipients such as water-soluble polymers, surfactants, tonicity agents, etc. (See Col. 4, Lines 6-11).
The matrix must contain microparticles of drug, which preferably have a diameter between about 100 nm and 5 μm, more preferably between about 500 nm and 5 μm  (See Col. 4, Lines 12-16).
	The drug may be salsalate and the excipients/surfactants may be PEG 3350, PEG 8000, lecithin, TWEEN™ 80, etc, (See Col. 5, Line 54 and Col. 15, Lines 23-27). 
Example 5 discloses the production of a porous griseofulvin matrix using PEG 3350, TWEEN™ 80, and Lecithin (See Col. 16).
The said composition may be in the form of an aqueous suspension (See claims 17-18). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Straub et al and Vaughn to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Vaughn teach a method of producing nanoparticles and compositions comprising them for drug delivery and improved bioavailability, comprising one or more active agents including salsalate, other active agents including caffeine and excipients. Straub also teach compositions comprising nanoparticles and nano-dispersions comprising an active agent including salsalate and a combination of surfactants including PEG 3350 and polysorbate 80 (Tween 80®).  Thus, one of ordinary skill in the art having possession of both references would have been motivated to have prepared a composition in nanoparticulate form comprising salsalate, a second active agent and a combination of surfactants including PEG 3350 and polysorbate 80 as taught by Straub et al which is expected to be a suitable drug delivery for subjects in need thereof with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
         Also see MPEP 2112 (II): "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."

Claims 1-5, 9-12, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baumstuemmler et al (8,852,644) in combination with Berkland et al (US 20070172653). 

Baumstuemmler et al teach a method for producing microparticles or nanoparticles of water-soluble and water-insoluble substances by controlled precipitation, co-precipitation and self-organization processes (See abstract).
It is stated that the said method is being used to enhance the bioavailability of active ingredients or to deliver one or more active ingredients to a targeted site of action. Another method of enhancing bioavailability is via drug targeting or drug delivery, whereby particles are distributed in the target tissue according to their size or are engineered such as to have suitable surface modifications enabling them to reach the targeted site of absorption or action (See col. 1, lines 42-58).  
Baumstuemmler et al disclose producing particles of water-soluble and water-insoluble substances in a microjet reactor and simultaneously stabilizing these either with one or more auxiliary agents or surface modifiers, the resulting particles having particle sizes of up to 2,000 nm, preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm, with polydispersion indices generally below 1.0 and preferably below 0.4 (See col. 7, lines 20-27).
The process results in co-precipitate one or more active target substances with one or more auxiliary agents (See Col. 7, lines 38-40). The said active target substances include biologically useful substances, imaging substances, pharmaceutically useful substances, etc. suitable active target material/ medicinal targets include anti-inflammatory substances, antibiotics, corticosteroids, etc. It is also disclosed that the solvent may be an aqueous suspension (See col. 7, lines 48-67). 
The said active ingredients may be processed to enable their use in numerous different pharmaceutical compositions including for oral administration or parenteral administration as suspensions, etc, (See col. 8, lines 25-31). 
Baumstuemmler et al state that suitable auxiliary agents include adjuvants, diluents, suspending agents and surfactants including polyethylene glycol (e.g. Carbowax 3350®) and polyoxyethylene sorbitol fatty acid esters (e.g. Tweens®) (See col. 8, lines 32-67). 
Baumstuemmler et al lack a specific disclosure on the NSAID being salsalate or the specific Tween® being polysorbate 80. These are well known in the art as shown by Berkland et al. 

Berkland et al teach a nano-cluster for drug delivery including a plurality of nano-particles, wherein the nano-particles can disperse in response to an environmental cue (See title and abstract).
The said nano-cluster can include an active ingredient, for example vaccines, diagnostic agents, therapeutic agents, drugs, peptides, etc, and combinations of these classes. The nano-cluster or nano-particles, or both, can include at least one, two, three, or more different active ingredients (See [0011]-[0012]). 
The said nano-clusters can include a dispersing material that holds the plurality of nano-particles together and/or disperses the nano-particles in response to an environmental cue. The dispersing materials that can be used include surfactants (See [0013]). 
Berkland et al further disclose that the said nano-cluster can include from about 1% to about 99% by weight or volume of the nano-particles or dispersing materials. In preferred embodiments, the nano-cluster includes from about 10% to about 90%, 15% to about 80%, 20% to about 70%, 30% to about 60%, and about 40% to about 50% of nano-particles or dispersing materials. In one embodiment, the nano-cluster includes at least 50% of the nano-particles or dispersing material (See [0014]-[0015]). 
Also disclosed is a method of preparing a nano-cluster comprising: obtaining a plurality of nano-particles; obtaining a dispersion material and admixing them, wherein the admixture is formulated into a nano-cluster. In certain aspects, obtaining a plurality of nano-particles comprises, obtaining an aqueous suspension of nano-particles; allowing the nano-particles to aggregate together; and retrieving the aggregated nano-particles (See [0019]). 
The said nano-particles have a size of from about 1 to about 3000 nanometers. In particular, the said nano-particle has a size of 2, 30, 80, 150, 200, 300, 325, 450, 600, 850, 900, 950, 1000 nanometers (see [0052]).
Berkland et al further disclose that suitable dispersing materials include surfactants such as polysorbate 80, polysorbate 20 and polyethylene glycol and mixtures thereof (See [0058]). 
The said nano-clusters can include an active ingredient, including NSAIDs such as salsalate. The nano-clusters can also contain other/additional active agents (See [0061]-[0062], [0066] and [0071]-[0072]). 
In certain embodiments, an oral composition may comprise one or more binders, excipients, disintegration agents, flavoring agents, and combinations thereof, including mannitol, lactose, etc (See [0088]). 
Berkland et al also disclose pharmaceutical compositions comprising the said nano-clusters which may be in a dosage form for injection (See [0083] and [0093]). Combination therapies are also disclosed (See [0094]-[0096]).
Berkland et al further disclose that the said nano-cluster can include a plurality of nano-particles with a dispersing material that holds the plurality of nano-particles together. This delivery system provides the advantage of particle clusters appropriately sized for delivery with the benefits of nano-particles, such as improvements in drug solubility, bioavailability, transport through biological barriers, intracellular delivery, etc. Changing the nature of the dispersing material allows for the development of an environmentally responsive nano-particle delivery system and/or biosensors. In addition, the special arrangement of nano-particles within the cluster can allow discrete control over the duration and concentration of an active ingredient, a concept that can also be facilitated by the independent formulation of each nano-particle type before cluster formation (See [0048]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Berkland et al and Baumstuemmler et al to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because Baumstuemmler et al teach a method of producing nanoparticles and compositions comprising them for drug delivery and improved bioavailability, comprising one or more active agents including anti-inflammatory substances and surfactants including Carbowax 3350® and Tweens®.  Berkland et al also teach a pharmaceutical composition comprising nanoclusters comprising one or more active agent and one or more dispersing agents including surfactants are effective drug delivery system. Berkland et al teach nanosuspensions comprising an aqueous dispersion of an NSAID such as salsalate with an effective particle size of less than 1 micron and at least one surfactant. Thus, one of ordinary skill in the art having possession of both references would have been motivated to have selected salsalate as an anti-inflammatory substance for the nanoclusters of Baumstuemmler et al to prepare a suitable drug delivery for subjects in need thereof with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
         Also see MPEP 2112 (II): "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanian et al (Enhancement of anti-inflammatory property of aspirin in mice by a nano-emulsion preparation). 
Subramanian et al teach evaluating nano-emulsion preparations of aspirin (acetylsalicylic acid) prepared with a Microfluidizer® Processor in the croton-oil-induced ear edema CD-1 mouse model using ear lobe thickness and the accumulation of specific in situ cytokines as biomarkers of inflammation. The results showed that particle size (90 nm) populations of nano-emulsion preparations of aspirin compared to an aspirin suspension (363 nm), significantly decreased ear lobe thickness approximately 2 fold greater than the aspirin suspension (See abstract and page 1534, 1.). 
It is disclosed that nano-emulsions, defined as oil-in-water or water-in-oil emulsions, can be prepared with a Microfluidizer® Processor or with a conventional high-speed homogenizer, with particle sizes averaging ≤100 nm (See page 1534, 1st col, 2nd para).  Described is a nano-emulsion preparation produced with a Microfluidizer® Processor which contains the surfactant polysorbate 80, soybean oil and HPLC-grade water as a drug delivery formulation for aspirin (See page 1534, 1st col, 4th para).
The said formulations comprising 800 µg of aspirin mixed in a vanishing cream in a 1:1 ratio was applied to animals (rubbed onto the ear) (See page 1534, 2nd col, 2nd para).
In referencing Fig 1, Subramanian et al disclose that “Dynamic laser light scattering particle size analysis of nano-emulsion of aspirin. As shown in the figure micro fluidized preparation of nano-emulsion of aspirin was a homogeneous distribution with a Z-average size of 90.1 nm” (See Page 1535, Fig. 1), and that “Further, the examination of morphology using transmission electron microscope showed that the nano-emulsion of aspirin was comprised of spherical particles ranging <100 nm (Fig. 4)” (See Page 1537, 3.1 and Fig. 4). 
Subramanian et al conclude that the formulations produced preparations with mean particle sizes of 88 nm for blank nano-emulsion, 90 nm for nano-emulsion of aspirin and 363 nm for the aspirin suspension. Our findings regarding enhanced nano-emulsion efficacy might be related to increased bioavailability as has been reported for nano-emulsion preparations of other drugs. More evidence of increased bioavailability is supported by the transdermal delivery studies of paclitaxel, which demonstrated increased bioavailability by pharmacokinetic analysis. Although speculative, in this study the smaller particle size of the nano-emulsions of aspirin (90 nm) compared to the aspirin suspension (363 nm) could have increased the surface to volume ratio and thus the bioavailability of the drug (See Page 1538, conclusion).
Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

	Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. The rejections of record have been modified. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
First relevant argument is regarding surprising and unexpected discovery that stable nanosuspensions of salsalate and surfactant can be made. Applicant argues that “the present specification provides detailed experimental evidence showing that not all combinations of salsalate and surfactants can be used to produce stable nanosuspensions. See p. 14, paragraph 3, and Example 1 and 2 of the specification as filed combinations of salsalate and the surfactants Plasdone S-630 and DOSS were shown to yield “a very fine, relatively homogenous nanocrystalline dispersion” (See specification at p. 62, paragraph 2), while other combinations did not yield the same quality of nanodispersion (See Table 2 of the specification). Berkland does not teach or suggestion a salsalate nanosuspension comprising at least two surfactants wherein the at least two surfactants are polysorbate 80 and carbowax® polyethylene glycol 3350” (See Remarks, pages 12-13).
The above argument is also not found persuasive. Berkland et al teach suspension of nanoparticles of an active agent including salsalate comprising surfactants such as polysorbate 80 and polyethylene glycols, two of the claimed and preferred surfactants. As such Berkland et al’s formulation would be expected to achieve the same stability and superior results as disclosed. It is also noted that Baumstuemmler et al teach that Carbowax® polyethylene glycol 3350 is a preferred surfactant. 
Furthermore, the Specification does not provide persuasive data to show the criticality of a combination of at least two surfactants, let alone the named surfactants of polysorbate 80 and Carbowax PEG 3350 with regard to the stability of the salsalate formulation. Applicant points to Speciation at page 14, which states that at least one surfactant or a combination of surfactants have been shown to make more stable formulations. It is also noted that the Specification’s list of suitable surfactants expands over 5 pages (See Spec, pages 21-26). The Specification provides no comparisons on the effect of different surfactants on the stability of the formulations of salsalate. In addition, the claims are not directed to a stable formulation, which also would not be clear if it is chemical stability, physical stability or else.
Applicant also argues against the teaching of the two references and state that Baumstuemmler provides a laundry list of “auxiliary agents…such as inert diluents, solubilizers… and surfactants…. and the Office has not identified a reason why one would have been motivated to choose “surfactants” from a laundry list of auxiliary agents for use in nanosuspension (See Remarks, page 14). 
The above argument is not found persuasive either. Regarding the disclosure in Baumstuemmler et al of a laundry list of auxiliary compounds, it is noted that most of the compounds are surfactants, the list is much smaller in size than what is listed in the Specification and that the claims do not exclude other excipients and carriers, as claimed in claim 4. 
	Again, the argument is not sufficient to overcome the rejections because the combination of references indeed teach all the claimed elements and would have motivated one of ordinary skill in the art to combine them with a reasonable expectation of success because bot references are directed to the same compositions/suspension comprising nanoparticles of an active agent and one or more surfactants. 

 Claims 1-5, 9-12, 23 and 31 are rejected. Claims 13, 15-21 and 32 are withdrawn.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616